Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 3, 2019

                                      No. 04-19-00159-CR

                                       Alfred CASAREZ,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 19-0358-CR-C
                           Honorable William Old, Judge Presiding


                                         ORDER
        On February 7, 2019, the trial court ordered that the determinate sentence probation
supervision of A.C., then a juvenile, be transferred to the appropriate district court. See TEX.
FAM. CODE ANN. § 54.051. On February 14, 2019, the trial court provided the defendant with a
copy of the judgment and the terms and conditions of community supervision. The trial court
did not complete a certification of defendant’s right to appeal.
       On February 25, 2019, Appellant filed a notice of appeal.
        “Section 56.01 of the Texas Family Code sets out a child’s right to appeal a juvenile
court’s orders and describes which of those orders are appealable.” In re J.H., 176 S.W.3d 677,
679 (Tex. App.—Dallas 2005, no pet.); see TEX. FAM. CODE ANN. § 56.01. “An order
transferring a juvenile’s probation to an adult district court is not an appealable order.” In re
T.D.S., No. 14-11-00005-CV, 2011 WL 2474056, at *1 (Tex. App.—Houston [14th Dist.] June
23, 2011, pet. denied) (mem. op., not designated for publication) (citing In re J.H., 176 S.W.3d
at 679).
        We ORDER Appellant to SHOW CAUSE in writing within FIFTEEN DAYS of the date
of this order why this appeal should not be dismissed for want of jurisdiction.
       All other deadlines in this appeal are SUSPENDED pending further order of this court.
       If Appellant fails to respond, this appeal will be dismissed without further notice.
                                              _________________________________
                                              Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of April, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court